               Case
AO I 06 (Rev. 04/       3:19-mj-03009-KSC
                  10) Appli cation for a Search Warrant   Document 1 Filed 07/18/19 PageID.1 Page 1 of 13
                                                                                                           r
                                                                                                                           ~,.               ,;   r   l'"'t.

                                                                                                                             <.ti   !   ~l   l ..     i
                                       UNITED STATES DISTRICT COUR                                                                  ~ t"'t'~:     "'l<'




                                                                      for the
                                                          Southern District of California                                     JUL 1 8 2019
                                                                                                                     CLtYH<    U~~ 0 1:'", l 1-i iC1 ('l)UfH
                In the Matter of the Search of                           )                                     ~ou1 HE Hr~     DIS"I H1C T OF CALIFORNIA
          (Briefly describe the property to be searched                                                        tsY                                             DEPUTY
                                                                         )
           or identify the person by name and address)                   )           Case No.
                                                                         )
   Records and information associated with the cellular
telephone assigned call number (619) 453-2186, that are                  )                                 '19 MJ 30 09
      stored at premises controlled by Sprint Corp .
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

  See Attachment A-2.

located in the              Southern               District of               California           , there is now concealed (identify the
                                                                 ------------
person or describe the property to be seized) :

  See Attachment B-2.

           The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
                Code Section                                                         Offense Description

         21 U.S .C. § 841                           Distribution of Fentanyl Resulting in Death


           The application is based on these facts:
         See attached affidavit of DEA Special Agent Sarah Ouray

            ~ Continued on the attached sheet.
            0    Delayed notice of _ _ days (give exact ending date if more than 30 day s: _ _ _ _ _ ) is requested
                 uncle, 18 U.S.C. § 3103a, the basis of which is set forth on the•~                                            ./


                                                                                                  Applicant's signatur

                                                                                          Sarah Ouray, DEA Special Agent
                                                                                                  Printed name and title

 Sworn to before me and signed in my presence.


 Date:


 City and state: San Diego , California                                        Hon. Karen S . Crawford , United States Magistrate Judge
                                                                                                  Printed name and title
  Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.2 Page 2 of 13




                              ATTACHMENT A-2
                             Location to be Searched

      This warrant applies to records and information associated with the cellular
telephone assigned call number (619) 453-2186, that are stored at premises controlled
by Sprint Corp. ("the Provider"), headquartered at 6480 Sprint Parkway, Overland
Park, Kansas, 66251.
      Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.3 Page 3 of 13




                                 ATTACHMENT B-2
                                  Items to be Seized

I.       Service of Warrant

      The officer executing the warrant shall permit Sprint Corp. ("the Provider"),
as custodian of the Target Data described in Section II below, to locate the
information and deliver the same to the officer.

II.      Items to be Seized

      Items subject to seizure from Sprint for the period from October 1, 2018
through November 15, 2018:

         a.    Subscriber    information      for     Sprint    telephone      number
               (619) 453-2186;

         b.    Telephone toll data concerning incoming and outgoing telephone calls,
               text messages, and short message service ("SMS") messages, between
               Sprint telephone number (619) 453-2186 and other telephone numbers;
               and

         c.    Cell site geo-location data relating to calls placed and received by the
               telephone assigned to Sprint telephone number (619) 453-2186.

which are evidence of violations of 21 U.S.C. §§ 841 and 846.
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.4 Page 4 of 13




 1        AFFIDAVIT IN SUPPORT OF A CELL SITE SEARCH WARRANT
 2         I, Sarah Duray, being duly sworn, declare and state as follows:
 3                                             I.
 4                 BACKGROUND AND EXPERIENCE OF AFFIANT
 5         1.    I am a Special Agent Criminal Investigator for the United States Drug
 6 Enforcement Administration (DEA), and I am an investigative or law enforcement
 7 officer of the United States within the meaning of Section 2510(7) of Title 18 of the
 8 United States Code. I am empowered by law to conduct investigations and to make
 9 arrests for felony offenses. I was hired by the DEA in May of 2018, and I attended the
10 DEA academy for approximately eighteen (18) weeks. At the DEA Academy, I was
11 trained in the various aspects of conducting narcotics investigations. In September
12 2018, I was sworn as a DEA Special Agent (SA) and was assigned to DEA San Diego
13 Field Division (SDFD).
14         2.    While with the DEA, I have participated in approximately 100 narcotics
15 investigations and more than 50 arrests for violations of the California Health & Safety
16 (H&S) Code. These investigations and arrests involved: (1) unlawful importation,
17 exportation, manufacture, possession with intent to distribute and distribution of
18 narcotics; (2) the laundering of narcotics proceeds and monetary instruments derived
19 from narcotics activities; and (3) conspiracies associated with narcotics offenses. These
20 investigations have involved debriefing defendants, witnesses and informants,
21 conducting surveillance, assisting in court ordered interceptions, executing search
22 warrants, seizing narcotics and narcotics-related assets and making arrests for narcotics-
23 related offenses.
24         3.    I am currently assigned to the DEA San Diego Field Division's (SDFD)
25 San Diego County Integrated Narcotics Task Force (NTF) Team 10 and have been since
26 September 2018. NTF Team 10 is comprised of DEA Special Agents (SAs ), Task Force
2 7 Agents (TF As) and Task Force Officers (TFOs) from the San Diego Police Department
28 (SDPD), Department of Homeland Security Investigations (HSI), Federal Bureau of
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.5 Page 5 of 13




 1 Investigation (FBI), and Department of Health Care Services (DHCS). NTF Team 10
 2 primarily investigates illegal drug trafficking organizations (DTOs) operating in the
 3 United States and internationally, including those DTOs whose operations involve the
 4 distribution of wholesale quantities of fentanyl , oxycodone, hydrocodone, other
 5 controlled pharmaceutical drugs, cocaine, methamphetamine, marijuana, heroin and
 6 hashish in and around the San Diego, California area. Team 10 focuses on investigating
 7 illegal drug distribution related to drug overdose deaths in San Diego County.
 8         4.    Prior to being employed with the DEA, I was a Police Officer for the SDPD
 9 from September 2016 to May 2018. I was assigned to patrol in Mid-City Division where
1O I was responsible for responding to 911 radio calls as well as investigating and assisting
11 with the investigations of over 100 crimes occurring in the city of San Diego.
12         5.    Through my training, experience, and interaction with more experienced
13 DEA SAs, TFOs, and other drug investigators, I have become familiar with the methods
14 employed by drug traffickers, in particular, practices to smuggle, safeguard, transport,
15 and distribute drugs, and to collect and launder drug-related proceeds. These methods
16 include the use of wireless communications technology (such as cellular telephones) to
17 both send text messages and to make voice calls, conduct counter-surveillance, further
18 smuggling schemes tied to legitimate businesses, employ false or fictitious identities,
19 and use coded or encrypted communications in an attempt to avoid detection by law
20 enforcement and to circumvent drug investigations. I know that during the course of
21 these wire and electronic communications, organization members routinely use coded
22 references and/or encryption in an effort to elude law enforcement detection, and that
23 drug traffickers often confine their illegal telephonic communications to well-trusted
24 organizational members and other high-level drug traffickers.
25         6.    Based on my training and experience, I am aware that it is a common practice
26 for drug traffickers to work in concert with other individuals, and to do so by using cellular
27 telephones to maintain communication with co-conspirators in order to further their
28 criminal activities. For instance, people who distribute narcotics are frequently in
                                                2
        Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.6 Page 6 of 13




 1 telephonic contact with their customers, suppliers, and co-conspirators in order to know
 2 when and where to both retrieve and deliver the drugs for which they are responsible. That
 3 creates several categories of cellular-phone-related evidence, including subscriber
 4 information, call history data, and cell-site geo-location data which may reflect
 5 communications among and between co-conspirators, and the approximate locations of
 6 such communications.
 7                                             II.
 8                               PURPOSE OF AFFIDAVIT
 9         7.     This affidavit supports applications to search and seize subscriber
1O information, telephone toll data, and cell-site geo-location data for the period of
11   September 1, 2018 through October 25, 2018, for the following telephone numbers:
12         a.     A T-Mobile cellular telephone bearing number (619) 376-9772, with
13                pending subscriber information and believed to be used primarily by Tony
                  DAVIS (hereinafter referred to as Target Telephone Data 1);
14
15         b.     A Sprint cellular telephone bearing number (619) 453-2186, with pending
                  subscriber information and believed to be used primarily by Travis Ray
16                BALLOU (hereinafter referred to as Target Telephone Data 2); and
17
           C.     A T-Mobile cellular telephone bearing number (619) 727-1134, with
18                pending subscriber information and believed to be used primarily by
19                Jackie Christine GALVAN (hereinafter referred to as Target Telephone
                  Data 3);
20
     (collectively, the Target Telephone Data), as described in Attachments A-1 through A-3.
21
           8.     As set forth below, probable cause exists to believe that the Target Telephone
22
     Data contains evidence of distribution of controlled substances resulting in death and
23
     conspiracy to do the same, in violation of 21 USC §§ 841 and 846.
24
           9.     All of the conclusions and beliefs set forth in this affidavit are based on my
25
     training and experience, conversations with other agents who have extensive experience in
26
     drug-trafficking investigations, and my knowledge of the facts of this investigation. All of
27
     the dates, times, and amounts listed in this affidavit are approximate. Conversations and
28
                                                3
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.7 Page 7 of 13




 1 discussions below are set forth in substance unless noted. Since this affidavit is for a limited
 2 purpose, I have not included every fact I know about this investigation. I set forth only
 3 facts necessary to support the issuance of the requested warrants.
 4         10.   Except as otherwise noted, when I assert that a statement was made, the
 5 information was provided by a DEA agent or another law enforcement officer with
 6 whom I have spoken or whose reports or statements I have reviewed. Likewise,
 7 information resulting from surveillance, except where otherwise indicated, does not
 8 necessarily set forth my own observations but rather has been provided directly or
 9 indirectly by Team 10 SAs/TF As/TFOs or other law enforcement officers who
1O conducted such surveillance.
11                                              III.
12                                   PROBABLE CAUSE
13         11.   On October 24, 2018, National City Police Department (NCPD) Officers
14 were called to respond to a report of a deceased female, who was subsequently identified
15 as Jacqueline Christine GALVAN, who suffered a drug overdose. GALVAN was found
16 at her friend, AC's, residence located at 1938 East 17th Street, National City, California
17 91950.
18         12.   At approximately 7:03 p.m., NCPD Officers S. Anderson and J. Taylor
19 responded to the aforementioned residence. After numerous attempts at resuscitation,
20 paramedics on scene pronounced GALVAN deceased. GALVAN' s black iPhone was
21   found on the chair where she had been sitting (Target Telephone Data 3).
22         13.   Team 10 agents responded to the residence at approximately 8:30 p.m. and
23 took custody of Target Telephone Data 3. Additionally, agents spoke with AC. AC
24 stated she knew of GALVAN' s heroin usage and would often try to talk GALVAN out
25 of using. AC said she had communicated with GALVAN earlier in the day and learned
26 that GALVAN had overdosed the previous day (Tuesday, October 23, 2018), was taken
27 to the hospital, and was subsequently released. GALVAN told AC she had overdosed
28 from the pre-loaded syringes she obtained from her source of supply (SOS). AC stated
                                                 4
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.8 Page 8 of 13




 1 GALVAN arrived at her residence in the early afternoon. According to AC, GALVAN
 2 asked if she could borrow twenty dollars to pay back a friend, and AC agreed. Shortly
 3 thereafter, AC observed GALVAN walk out to a vehicle that had pulled up in front of
 4 the residence and speak with the individual in that vehicle. AC stated GALVAN then
 5 walked back to the front yard of the residence and sat down on a sofa chair while AC
 6 made a phone call. A few minutes later, AC noticed that GALVAN appeared
 7 unconscious and in an odd position on the sofa chair. AC attempted to wake GALVAN,
 8 but was unsuccessful. AC then called 911.
 9         14.   On October 25, 2018, San Diego Superior Court Judge Charles G. Rodgers
1o signed a California State search warrant (#58649), authorizing both the search of Target
11 Telephone Data 3 and its use in a subsequent investigation of GALVAN' s death.
12 Agents subsequently reviewed the contents of Target Telephone Data 3 and then
13 utilized it in an undercover manner, posing as GALVAN.
14         15.   While conducting a review of the text message communications in Target
15 Telephone Data 3, agents identified suspected drug-related text messages between
16 GALVAN and a contact listed only as "Mr Mans!" with an associated telephone number
17 619-453-2186. "Mr Mans!" was later identified as BALLOU, after BALLOU
18 personally appeared to deliver heroin to GALVAN. The text messages indicated
19 GALVAN had previously obtained suspected heroin from BALLOU on October 22, 23,
20 and 24, 2018. Text messages from October 24, 2018 indicated that, at approximately
21 4:14 p.m., just hours before GALVAN's death, BALLOU delivered heroin to
22 GALVAN at AC's residence. Then, at 4:20 p.m., BALLOU told GALVAN to be
23 careful and that he meant to bring her Narcan but forgot. The next day, October 25,
24 2018, BALLOU texted GALVAN twice checking on her and stating he hoped she was
25 okay.
26         16.   On October 25, 2018, agents, acting in an undercover (UC) capacity as
27 authorized by the aforementioned search warrant, began using Target Telephone
28 Data 3 by posing as GALVAN to coordinate the purchase of an additional quantity of
                                               5
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.9 Page 9 of 13




 1 heroin from BALLOU. Ultimately, BALLOU agreed to meet agents (posing as
 2 GALVAN) at approximately 3 :00 p.m. at a restaurant parking lot located at 2140 E.
 3 Plaza Blvd., National City, California, in order to deliver heroin. When BALLOU
 4 arrived at the parking lot, he identified himself and his vehicle and told the agents where
 5 it was parked. Agents then detained BALLOU.
 6         17.   At the restaurant parking lot, agents searched BALLOU' s vehicle, based
 7 on probable cause that the vehicle contained contraband, and called BALLOU's phone
 8 number to see if they could locate BALLOU's phone (Target Telephone Data 2),
 9 which they found on the driver's side floorboard of the vehicle. Agents also found two
1O loaded and capped syringes (which later tested positive for fentanyl and heroin) under
11 the driver's seat of the vehicle. Agents arrested BALLOU and transported him to the
12 DEA SDFD for processing and interviewing.
13         18.   During a post-arrest interview at the SDFD, BALLOU waived his Miranda
14 rights and admitted that he came to the restaurant to sell heroin to GALVAN. BALLOU
15 stated he met GALVAN on October 22, 23 and 24, 2018. BALLOU stated he made the
16 heroin stronger at GALVAN' s request the second time he provided her with heroin (on
17 October 23, 2018). BALLOU also told agents that, on October 24, 2018, he learned
18 from GALVAN that she had overdosed the previous day from the heroin he gave her
19 and was taken to the hospital. Nonetheless, BALLOU admitted that the following day
20 (the day GAL VAN died), he delivered more heroin to GALVAN in National City,
21 California and meant to bring her Narcan in case she overdosed again, but forgot it at
22 his residence.
23         19.   When questioned about where he obtained the heroin, BALLOU stated he
24 did not wish to disclose any information regarding his SOS.
25         20.   BALLOU then signed two consent forms authorizing agents to search his
26 bedroom and Target Telephone Data 2.
27         21.   During a review of Target Telephone Data 2, agents found drug related
28 text message communications between BALLOU and a contact listed as "Ant Black"
                                                6
      Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.10 Page 10 of 13




 1 with an associated phone number of 619-376-9772 (Target Telephone Data 1) during
 2 the dates of October 23, 24 and 25, 2018. A query of law enforcement databases listed
 3 the user of Target Telephone Data 1 as Tony DAVIS who resides at 6833 Amherst
 4 Street, San Diego, California 92129.
 5         22.   During a search of Target Telephone Data 2, agents encountered a text
 6 message on October 23, 2018, between BALLOU and DAVIS. During the text message
 7 BALLOU texted DAVIS the following;
 8               "This chic I sold a 10$ sac to. Over dosed last night bro they had to give
 9               her narcan. And they found fentanal in system. So your stuff def has fetnal
10               in it. Crazy I barely made her a big issue. Hell I can do half gram shots
11               bro."
12         23.   Furthermore, agents observed text messages between BALLOU and
13 DAVIS on October 23, 24 and 25, 2018, showing the additional sales of narcotics.
14 Based on a review of BALLOU' s cell phone, agents suspect DAVIS is BALLOU' s SOS
15 who ultimately contributed to GALVAN' s death.
16         24.   On November 15, 2018, agents executed ajudicially authorized California
17 State search warrant (#58854) at DAVIS's residence located at 6833 Amherst Street,
18 San Diego, California 92115 and seized distributable quantities of both "crack" cocaine
19 and heroin, and indicia of drug sales, including a functioning digital scale with residue
20 and packaging materials in the form of numerous small, unused clear plastic Ziploc
21   style plastic baggies. Notably, a pre-filled syringe found at the location later tested
22 positive for fentanyl and heroin. Agents also seized Target Telephone Data 1.
23         25.   Agents arrested DAVIS, who later provided a post-Miranda statement
24 where he admitted to selling drugs, including crack cocaine, heroin, and
25 methamphetamine. According to DAVIS, the drugs agents found at his residence were
26 the drugs he was selling.
27         26.   Based upon my experience investigating narcotics traffickers and the
28 particular investigation in this case, there is probable cause to believe that BALLOU
                                               7
      Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.11 Page 11 of 13




 1 used Target Telephone Data 2 to coordinate the distribution of federally controlled
 2 substances on or about October 23, 24 and 25, 2018 with his SOS, DAVIS, who used
 3 Target Telephone Data 1. This ultimately resulted in the overdose death of GAL VAN
 4 who used Target Telephone Data 3 to buy from BALLOU during the aforementioned
 5 dates.
 6                BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT
 7          27.   Based on my training, experience, consultations with law enforcement
 8 officers experienced in narcotics investigations, and all the facts and opinions set forth in
 9 this Affidavit, I am aware that:
10
            a.    Drug dealers will use cellular telephones because they are mobile and provide
11
                  instant access to telephone calls, text and voice messages, and other
12                applications used for communication.
13
            b.    Drug dealers believe that cellular telephones provide greater insulation and
14                protection against court-ordered wiretaps, and they believe in the inability of
                  law enforcement personnel to simultaneously track the originating and
15
                  destination telephone numbers of calls placed to and from their cellular
16                telephones.
17
            C.    Drug dealers will use cellular telephones in order to coordinate the receipt and
18                delivery of their illicit cargo.
19
            d.    Drug dealers will use cellular telephones to notify or warn their accomplices
20                of law enforcement activity to include the presence and posture of marked and
21                unmarked units, as well as the operational status of checkpoints and border
                  crossmgs.
22
23          e.    Drug dealers use cellular telephones registered to others, or, if permitted by
                  the cellular telephone service provider, registered to no one to hide their
24                identities. Subscriber information collected and stored by telephone service
25                providers will reflect registration and billing information associated with a
                  particular cellular telephone and, therefore, reveal facts that confirm
26                ownership, dominion, and control.
27
            f.    Drug dealers create a record of their approximate physical locations when they
28                place or receive telephone calls during acts in furtherance of the conspiracy,
                                                 8
       Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.12 Page 12 of 13



                  and other acts, because cellular telephone service providers collect and store
 1
                  cell-site geo-location data, which information can be used to calculate the
 2                approximate location of a telephone call.
 3         28.    Based on the above, there is reason to believe that DAVIS carried and/or used
 4 the cellular phone associated with T-Mobile telephone number (619) 376-9772 from
 5 September 1, 2018 through October 25, 2018.
 6         29.    Based on the above, there is reason to believe that BALLOU carried the
 7 cellular phone associated with Sprint telephone number (619) 453-2186 from
 8 September 1, 2018 through October 25 , 2018.
 9         30.    Based on the above, there is reason to believe that GAL VAN carried and/or
10 used the cellular phone associated with T-Mobile telephone number (619) 727-1134 from
11   September 1, 2018 through October 24, 2018.
12         31.    Based on my training and experience, and my consultation with other law
13 enforcement officers experienced in obtaining telephone data from T-Mobile, Sprint, and
14 other cellular telephone service providers, I am aware that T-Mobile and Sprint routinely
15 collect and store data concerning the telephone numbers that they issue. Among the data
16 that T-Mobile and Sprint collect and store are: (i) detailed subscriber information;
17 (ii) detailed information concerning incoming and outgoing telephone calls placed and
18 received by a telephone assigned to a telephone number that they issue; (iii) detailed
19 information concerning outgoing direct calls, text message, and SMS messages, placed and
20 received by a telephone number that they issue; and (iv) detailed information concerning
21   cell-site geo-location data for a telephone and or a direct connection number issued by that
22 they issue, which data can be used to calculate the approximate location of a telephone call
23 involving such a number, as described in Attachments B-1 through B-3.
24                                           CONCLUSION
25         32.    Based upon my training and experience, consultation with other law
26 enforcement officers experienced in narcotics trafficking investigations, and all the facts
27 and opinions set forth in this Affidavit, I submit there is probable cause to believe that
28 evidence of the drug-trafficking activities of BALLOU, DAVIS, and GALVAN, and
                                                9
      Case 3:19-mj-03009-KSC Document 1 Filed 07/18/19 PageID.13 Page 13 of 13




 1 known and unknown co-conspirators, are among the Target Data collected and stored by
 2 T-Mobile and Sprint, including: (i) subscriber information for the phones above;
 3 (ii) information concerning incoming and outgoing telephone calls, text messages, and
 4 SMS messages, placed and received by the phones above, from September 1, 2018 through
 5 October 25, 2018; and (iii) information concerning cell site geo-location data for calls
 6 placed by or received by the phones above from October 1, 2018 through November 15,
 7 2018.

 8
 9
10
                                                  AL £:J.
                                         Sarah Ouray ~
                                         Special Agent
11                                       Drug Enforcement Administration
12
13 Subscribed and sworn to before me this / ~ o f July 2019.
14
15
                                         HONO     LE KAREN S. CRAWFORD
16
                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                             10
